Citation Nr: 1453880	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 16, 1978 rating decision that denied entitlement to service connection for psychosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in May 2012; and a substantive appeal was received in June 2012.   


FINDING OF FACT

The May 16, 1978 rating decision denying service connection for psychosis was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.


CONCLUSION OF LAW

The May 16, 1978 rating decision denying service connection for psychosis was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).

Clear and Unmistakable Error (CUE) Standard

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103. 

Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is defined as follows:  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Russell, 3 Vet. App. at 310. 

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  What matters is whether, had the error not been made, the outcome would have manifestly been changed.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

 (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

 (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

 (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).

Analysis

The Veteran originally filed a claim of service connection for a nervous condition, which the RO denied in a May 1978 rating decision. That decision characterized the disability as psychosis.  The RO noted that the Veteran was diagnosed with a personality disorder.  It also noted that the Veteran had undergone a complete psychiatric examination in April 1975 and the examiner found no major psychiatric diagnosis, other than a personality disorder.  It noted that the record included a six day hospitalization in June 1977 where he was treated for psychosis that was possibly drug induced.  

The Veteran contends that the May 1978 rating decision contained CUE for several reasons.  He has argued that the RO failed to consider the findings from a February 1975 interview examination of the Veteran in which Dr. P.A.S. diagnosed chronic anxiety reaction with depressive features of mild to moderate severity, secondary to the Veteran's service connected lumbosacral strain.  Such findings were again stated in a January 1976 letter from that same doctor.

The Veteran has also argued that the RO improperly limited its decision to entitlement to service connection for psychosis, when the Veteran's claim was not so limited.  Instead, he argues that he filed a claim for a more general nervous condition and that the February 1975 diagnosis of a chronic anxiety reaction proves that his claim should have been granted on a presumptive basis because it was within the one year presumptive period.  38 C.F.R. §§ 3.307, 3.309.  Alternatively, he argued that even in the absence of a diagnosis within the presumptive period, the claim should have been granted as secondary to his service connected lumbosacral strain.  He appears to take particular exception to the fact that the RO stated that "No evidence has been submitted to suggest a psychosis was manifested within the presumptive period."  

In order to find that the May 1978 decision was clearly and unmistakably erroneous, it must be concluded that, from the evidence of record at the time the decision was made, the only possible conclusion was that an award of service connection for a psychiatric disability should be granted.  If reasonable minds could differ as to whether the claim was conclusively proven, CUE has not been shown.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  

The Veteran, in a November 2012 correspondence, recognized that the service treatment records failed to indicate the existence of a psychiatric disability prior to his discharge from service.  Consequently, the crux of the Veteran's service connection claim was that either (1) he incurred a psychiatric disability within the one year presumptive period, or that he (2) incurred a psychiatric disability secondary to his service connected back disability.      

Based on the evidence of record, the Board cannot conclude that there had been a clearly proven claim of service connection for the Veteran's psychiatric disability at the time of the rating decision being challenged.  Rather, the evidence in question was ambiguous.  The Board acknowledges that, at the time of the May 1978 rating decision the evidence included the Veteran's reports of psychiatric symptoms within one year of discharge from service and that he was diagnosed with chronic anxiety reaction with depressive features in February 1975 (approximately one year after discharge from service).  However, the evidence at that time also included an April 1975 VA examination in which the examiner found no major psychiatric disability.  Consequently, the evidence of record left a factual question as to the existence of a disability.  The Board recognizes that the Veteran was diagnosed with schizophrenia in September 1976.  This diagnosis occurred outside of the one year presumptive period and the record left a question as to the existence of any nexus between schizophrenia and service.      

In light of the equivocal nature of the evidence with regard to the Veteran's psychiatric disability, the statutory provisions at the time were correctly applied.  

As noted above, the RO afforded the Veteran a VA examination in April 1975.  It did not afford a second VA examination following the diagnosis of schizophrenia.  Additionally, the Veteran has argued that this claim should be remanded because he began receiving Social Security Administration (SSA) disability benefits beginning in 1975, and that these records would further prove that the Veteran's psychiatric disability became manifest to a compensable degree within one year of his discharge from service.  A remand is not warranted inasmuch as the issue of whether the May 1978 rating decision contained CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Wilson v. West, 11 Vet. App. 383 (1998).  With regard to the failure to obtain these records at the time of the May 1978 rating decision, the Board notes that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  The Veteran's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim. 

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim. "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313. 

As noted previously, the Veteran also contends that the RO improperly limited his claim to that of entitlement to service connection for psychosis, as opposed to a nervous condition more generally.  He adds that the finding that "(n)o evidence has been submitted to suggest a psychosis was manifested within the presumptive period" was incorrect based on the evidence as detailed above.  In response, the Board finds that, to the extent that such actions were erroneous, they did not constitute errors would have manifestly changed the outcome had they not been made.    

As far as denying a service connection claim for psychosis, it is likely that the RO worded the decision in that manner because it is "psychoses" (and not a nervous condition) that is listed under 38 C.F.R. § 3.307, regarding presumptive service connection.  It is clear that the RO denied the claim because the April 1975 VA examiner found no major psychiatric diagnosis (other than a personality disorder).  The April 1975 VA examiner found that the Veteran had a personality disorder only (and impliedly found that he did not have any other major psychiatric disability).  Since the RO decision was based on this examination report, it can be concluded that the RO likewise considered all possible psychiatric disabilities.  Moreover, even if they erroneously failed to consider any disabilities other than psychosis, this alone would not be tantamount to CUE, because had such evidence been considered reasonable minds could have differed as to the outcome of the claim.  Put another way, the evidence then of record did not absolutely compel a finding of service connection, even if such finding could have been reached.  

With regard to finding that "no evidence" was submitted to suggest psychosis within the presumptive period, the Board noted that, in fact, there was some evidence of psychosis.  However, there was also evidence that the Veteran did not have a current disability.  The evidence in the record was equivocal.  As noted earlier, any argument as to how the RO weighed the evidence is not the basis for a CUE claim.  

In sum, the elements of CUE have not been established here.  The May 1978 rating decision was consistent with the facts of record and the existing statutory provisions at the time.  In addition, based on the evidence of record, reasonable minds could differ as to whether the record showed a psychiatric disability either manifested to a compensable degree within one year of service and/or a psychiatric disability secondary to a service connected disability.  Though it is not determinative, the notes that it Board adjudicated both of these contentions in May 1983 and it denied the claim.  Where reasonable minds could differ, the error, if any, is not clear and unmistakable in nature. The Board finds that there is no CUE in the May 1978 rating decision denying service connection for psychosis.


ORDER

The May 1978 rating decision denying  service connection for psychosis was not clearly and unmistakably erroneous and the appeal is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


